United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                   No. 00-2456
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the Southern
                                           *       District of Iowa.
Lamont Gentry Falls,                       *
                                           *              [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: September 13, 2000
                                     Filed: October 30, 2000
                                 ________________

Before BEAM, HANSEN, and BYE, Circuit Judges.
                         ________________

PER CURIAM.

        This case initially came before the court on appellant's application for a
certificate of appealability from the district court's denial of his 28 U.S.C. § 2255
motion and on appeal from a denial of appellant's motion for recusal. We denied the
application and summarily affirmed the district court's denial of the recusal motion.
Appellant thereafter filed a motion for a limited remand in order to raise a new claim
for relief before the district court in light of the Supreme Court's decision in Apprendi
v. New Jersey, 120 S. Ct. 2348 (2000).
       We construe appellant's motion for limited remand as a motion for leave to file
a second or successive § 2255 motion. In our recent decision in Rodgers v. United
States, No. 00-2916 (8th Cir. Oct. 13, 2000), we held that an Apprendi claim is
unavailable in a second or successive § 2255 motion because the Supreme Court has
not made the constitutional rule announced in Apprendi applicable to cases on
collateral review. Based on our reasoning in Rodgers, we deny appellant's motion
without prejudice. Should the Supreme Court later provide that Apprendi is retroactive,
appellant may again seek leave to file a second or successive § 2255 motion before the
district court raising his Apprendi claim.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          2